DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.

Allowable Subject Matter
Claims 1, 3 and 6-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art reference(s) is(are):

	US 20140065431 A1 to Sakellarides teaches a multilayer sheet for closing foodstuff containers comprising a polymeric substrate layer and a heat-sealable layer comprising a hot melt copolyester adhesive (i.e. a polyester resin (A) comprising an adhesive composition) of at least one aromatic dicarboxylic acid, at least one aliphatic dicarboxylic acid and at least one aliphatic diol (i.e. a glycol component) (para 0022, abstract), which said heat-sealable layer further comprises an anti-fog agent such as glycerol monostearate (para 0034).
Sakellarides also teaches that the copolyester has a glass transition temperature (Tg) below room temperature (para 0023), which overlaps that presently claimed for recited polyester resin (A), and inventive examples employing GRILTEXT D 1393 E, GRILTEXT 6E  and GRILTEXT D 2274 E copolyesters having respective Tg of -22 °C, 28 °C and 9 °C (para 0038-0039).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Sakellarides is silent to the presently claimed molar ratio, to the disclosed composition comprising polyester resin (B) having a Tg of 40 to 90 °C, and to the composition comprising the anti-fog agent in an amount of 0.1 to 50 parts by mass to 100 part by weight of the copolyester. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/28/2022